Citation Nr: 1750392	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-07 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for migraine headaches. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder, depressive disorder, or a mood disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from July 2006 to December 2007 with three years of prior inactive duty service and one month of prior active duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, and a December 2010 rating decision by the RO in St. Petersburg, Florida.  The RO in St. Petersburg, Florida, currently has original jurisdiction over the Veteran's claims.

In the above-mentioned January 2010 rating decision, the RO also denied the Veteran's claims of entitlement to service connection for a cholecystectomy, gastroesophageal reflux disease, a left knee disability, and ulcers.  Although the Veteran initiated an appeal of this decision, service connection for these disabilities was granted in January 2014 and September 2015 rating decisions.  The Veteran has not disagreed with these decisions and the issues are no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

The Veteran later testified at a hearing conducted by the undersigned Veterans Law Judge in July 2017.  A transcript of the hearing has been associated with the Veteran's claims file.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran's levoscoliosis and degenerative disc disease, status post L3-L4, L4-L5 lumbar fusion is attributable to service.

2.  The Veteran's diagnosed migraine headaches are attributable to service.


CONCLUSIONS OF LAW

1.  The Veteran's lumbar spine disability was incurred in service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (2017).

2.  The Veteran's migraine headache disability was incurred in service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2017).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

With respect to the Veteran's low back disability claim, the record indicates that the Veteran was diagnosed with a back disability while on active duty.  Specifically, in August 2007, the Veteran was diagnosed with levoscoliosis and degenerative disc disease at L3-L4. 

The record also indicates that after she separated from service, the Veteran continued to receive treatment for her back disability and underwent anterior lumbar interbody fusion through a lateral retroperitoneal approach L3-L4, L4-L5 in December 2011.  See also an April 27, 2009 VA treatment record.  

In support of her claim, the Veteran submitted a statement from her private physician which indicated that her current spine disability is the result of her active duty service.  Upon review, the record does not contain sufficient evidence to establish that the Veteran's spine disability preexisted her active duty service and there are no competent medical opinions indicating that her spine disability is unrelated to her active duty service.  Instead, the record indicates that the Veteran was initially diagnosed with a lumbar spine disability while on active duty and this disability has continued after her separation from service and during the appeal period. 

In short, the record indicates that the Veteran developed a lumbar spine disability during service.  Service connection is therefore warranted. 

With respect to the Veteran's headaches claim, the record indicates that the Veteran was diagnosed with headaches while on active duty.  See a September 2006 service treatment record.  The record also indicates that the Veteran continued to receive treatment for headaches following her separation from service and has been diagnosed with migraine headaches.  See an April 2009 VA treatment record; see also a June 2017 VA "Problem List."  While the Board is cognizant that the Veteran reported having headaches back to 2004 while receiving treatment in August 2013, there is insufficient evidence to establish that the Veteran entered her active duty service with a preexisting headache disability.  Moreover, the record does not contain any evidence suggesting that her currently diagnosed migraine headaches are a separate and distinct disability from the headaches that were diagnosed while she was on active duty.  Instead, the record indicates that the Veteran was diagnosed with chronic headaches while on active duty and this disability has continued after her separation from service and during the appeal period. 

Accordingly, because the record indicates that the Veteran developed a headache disability during service, service connection is warranted. 


ORDER

Service connection for levoscoliosis and degenerative disc disease, status post L3-L4, L4-L5 lumbar fusion is granted.

Service connection for migraine headaches is granted. 


REMAND

For the following reasons, the Board finds that the claim of entitlement to service connection for an acquired psychiatric disorder must be remanded to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

During her Board hearing, the Veteran testified that she was an intelligence analysis for the Navy and worked on capturing terrorists around the world.  See the Hearing Transcript, page 10.  She indicated that her job responsibilities placed too much pressure on her which resulted in the diagnoses of depression, mood disorder, and anxiety.  Id. 

Although the Veteran contends that she served as an intelligence analysist for the Navy, her DD-214 does not list her military occupational specialty.  However, the Board notes that the Veteran's service personnel records have not been associated with the claims file and it is possible that these records could shed additional light on the nature of her service. 

Furthermore, the record reflects that the Veteran has not been afforded a VA examination to determine the etiology of her psychiatric disabilities.  Under these circumstances, the Veteran should be afforded a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2014).

Finally, as the case is being remanded for additional development, any outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to contact the Veteran in order to have her identify the names and addresses of all health care providers who have treated her for the issues on appeal.  The Veteran should also be notified that she may submit evidence or treatment records to support her claim.

The Board is particularly interested any outstanding records of VA medical treatment (generated after the last treatment notes of record).

The AOJ should attempt to obtain any such records.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.

2.  The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), and any other appropriate location, to request a complete copy of the Veteran's service personnel records. All efforts to obtain such records should be documented in the claims folder.

3.  Then, the AOJ should schedule the Veteran for a VA examination to determine the nature and likely etiology of her acquired psychiatric disorder(s).  The Veteran's claims file must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that any identified acquired psychiatric disorder, to include the diagnosed major depression, anxiety, and/or mood disorder had causal origins in service or is otherwise related to the Veteran's active duty service.  

The examiner should accept the history of symptoms provided by the Veteran as true unless the examiner provides a rationale as to why the Veteran's recollection is affirmatively contradicted by the medical evidence.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


